Per Curiam:
The judgment of this court in City of Atlanta v. Donald, 111 Ga. App. 339 (141 SE2d 560) having been reversed by the Supreme Court of Georgia (City of Atlanta v. *162Donald, 221 Ga. 135, 143 SE2d 737), the judgment of this court is vacated. The judgment of this court must be conformed to that of the Supreme Court. Accordingly, the judgment of the trial court is
Decided July 30, 1965.
Henry L. Bowden, Robert S. Wiggins, for plaintiff in error.
Peek, Whaley & Blackburn, Glenville Haldi, contra.

Reversed.


Bell, P. J., Jordan and Eberhardt, JJ., concur.